            Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 1 of 28



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________


William Liebhart, and
Nancy Liebhart,

                  Plaintiffs,

   v.                                                              Case No.

SPX Corporation,
TRC Environmental Corporation and
Apollo Dismantling Services, LLC,

                  Defendants.

______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

           Plaintiffs, William Liebhart and Nancy Liebhart, (collectively, “Plaintiffs”), by and

through their attorneys, David G. Peterson, of Reinhart Boerner Van Deuren, s.c., and Carey S.

Rosemarin, of the Law Offices of Carey S. Rosemarin, P.C., for their Complaint against

Defendants, SPX Corporation, TRC Companies, Inc. and Apollo Dismantling Services, Inc.,

state as follows:

                                          Nature of the Case

           1.   This case involves Defendants’ unlawful disposal of toxic waste on a demolition site

adjacent to Plaintiffs’ home in Watertown, Wisconsin. It is related to facts at issue in William

Liebhart and Nancy Liebhart v. SPX Corporation, TRC Environmental Corporation and Apollo

Dismantling Services, LLC (W.D. WI No. 3:16-cv-700), decided on summary judgment on

February 7, 2020 (“SPX I”).




                                                  Page 1 of 28
43204838
            Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 2 of 28



           2.   Defendants acted in concert in accordance with a common plan to demolish an aged

industrial facility that was highly contaminated with polychlorinated biphenyls (“PCBs”). They

also acted in concert to dispose of the PCBs by illegally burying them on the demolition site and

by illegally concealing the burial. They did not dispose of the PCBs in licensed landfills that are

designed and monitored to prevent the release of PCBs, as required by law, but they untruthfully

represented to the government and to the Liebharts that they did. Defendants are jointly and

severally liable for the injuries their burial caused to Plaintiffs’ property. Plaintiffs request this

Court to enjoin Defendants to exhume all PCBs they illicitly buried on the demolition site and

dispose of them properly.

           3.   Plaintiffs’ residence and property were located adjacent to the demolition site.

Defendants’ burial of the PCBs on the demolition site was conducted without regard to

Plaintiffs’ rights. The burial was also conducted in direct contravention of the plan Defendants

submitted to the United States Environmental Protection Agency (“EPA”) and which EPA

approved. To this day, Defendants have not taken any remedial action at the demolition site.

Because of the burial, unsafe levels of PCBs remain on the demolition site and PCBs are

continuously released to Plaintiffs’ property and the environment. Defendants, by burying the

PCBs and allowing the burial of the PCBs, contributed to the handling of solid and hazardous

wastes which may present an imminent and substantial endangerment to health and the

environment.

           4.   Defendants have caused Plaintiffs to lose all reasonable use and enjoyment of their

property and have caused the value of Plaintiffs’ property to diminish substantially.

           5.   Defendants knew or should have known that their burial of PCBs on the demolition

site was illegal and presented a grave health and environmental hazard.



                                                  Page 2 of 28
43204838
            Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 3 of 28



           6.   Defendants lied to governmental authorities and attempted to conceal the burial.

Yet, even after Defendants were caught and the burial was disclosed, Defendants failed to

properly notify governmental authorities, failed to properly investigate the contamination they

caused, and failed to remediate the contamination in accordance with federal regulations

governing PCBs. Defendants violated and continue to violate those regulations and the plan

Defendants submitted to EPA.

           7.   Plaintiffs seek injunctive relief and the imposition of civil penalties under the

Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”). RCRA

authorizes this Court to enter an order to restrain any person from contributing to the past or

present handling, storage, treatment transportation or disposal of hazardous wastes “which may

present an imminent and substantial endangerment to health or the environment,” or to take such

other action as may be necessary, or both. The statute also authorizes this Court to impose

penalties of up to $101,439 per day. Plaintiffs also seek injunctive relief under the federal Toxic

Substances Control Act, 15 U.S.C. § 2601 et seq. (“TSCA”). TSCA authorizes this Court to

enter an order to restrain the violation of regulations pertaining to the handling, disposal and

investigation of PCBs, as well as the remediation of areas contaminated by PCBs.

                                                The Parties

           8.      Each of Plaintiffs William and Nancy Liebhart (the “Liebharts”) is a citizen of

Wisconsin.

           9.      The Liebharts own the property and residence at 1115 and 1117 South Third

Street, in Watertown, Wisconsin (the property encompasses both lots but only 1115 is commonly

used for identification of both). Until August 2016, when William and Nancy vacated the

premises because of Defendants’ disposal of PCBs on their property (as set forth in the



                                                   Page 3 of 28
43204838
            Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 4 of 28



Complaint in SPX I) they resided in the home at 1115 South Third Street. The Liebharts also

own the real property at 1113 South Third Street and 1129 South Third Street and lease the

residences at those addresses to unrelated parties who inhabit the residences. All three properties

(collectively, the “Liebhart Properties”) are located adjacent to and west of the property located

at 304 Hart Street, Watertown (the “Site”). A large industrial facility (the “Facility”) was

formerly located on the Site and was demolished in 2015.

           10.    Defendant SPX Corporation (“SPX”) is a Delaware corporation whose principal

place of business is located in Charlotte, North Carolina. SPX owns the Site.

           11.    Defendant TRC Companies, Inc. (“TRC”) is a Delaware corporation whose

principal place of business is located in Windsor, Connecticut. TRC was responsible for

overseeing the removal of PCBs, the demolition of the Facility and the illegal burial of PCBs on

the Site.

           12.    Defendant Apollo Dismantling Services, LLC (“Apollo”) is a New York limited

liability company whose principal place of business is located in Niagara, New York. Apollo

conducted the removal of PCBs, demolished the Facility, and illegally buried PCBs on the Site.

                                       Jurisdiction and Venue

           13.   Pursuant to 28 U.S.C. § 1331, this Court has federal question subject matter

jurisdiction over this matter.

           14.    Pursuant to 15 U.S.C. § 2619(a), 42 U.S.C. § 6972(a), and 28 U.S.C. § 1391(b),

venue is proper in this Court because this case arises out of actions occurring at and pertaining to

property located in Watertown, Wisconsin, which is located within this judicial district.




                                                 Page 4 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 5 of 28



                                             Background

           15.   The Liebhart Family’s roots in Watertown go back over a century. In or around

1908, Dr. Charles Brasch, William Liebhart’s maternal grandfather, built the house at 1115

South Third Street, largely with his own labor. Since then, three generations of the family have

lived there.

           16.   The Facility came later. On information and belief, the first part of the Facility

was constructed in the 1920s. But the Site consisted of approximately 5.3 acres and there was

room to expand. Eventually, the Facility was enlarged to 174,000 square feet, and at the time of

the demolition, the western wall of the Facility was less than ten feet from the Liebharts’

backyard.

           17.   Originally, the Facility housed a woodworking factory. But in the 1950s it was

purchased by the Hevi-Duty Electric Company, which manufactured electrical transformers,

furnaces and other equipment there until approximately 1971. The use of PCBs in electrical

transformers in those years was common. PCB fluid was regularly added to the oil inside the

transformers and other heat generating equipment because of its dielectric and insulating

qualities.

           18.   On information and belief, Defendant SPX became the owner of the Site and the

Facility in 1998 and allowed it to lay idle for the ensuing years. Also, on information and belief,

through a series of corporate mergers, Defendant SPX acceded to the liabilities of prior

occupants of the Facility, including but not limited to Hevi-Duty Electric Company.

           19.   In 2009, SPX retained Delta Consultants, of Shorewood, Minnesota (“Delta”) for

the purpose of assessing the extent of PCB contamination in the Facility. Between October 2009

and May 2010, Delta collected 72 “wipe samples” from the floor, and 586 bulk concrete



                                                 Page 5 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 6 of 28



samples. Laboratory analyses showed that “approximately 20,650 square feet of concrete

contain[ed] PCBs at concentrations greater than 10 mg/kg [parts per million].”

           20. After four years, SPX finally resolved to demolish the Facility.

                                   Toxicity and Regulation of PCBs

           21. The International Agency for Research on Cancer (“IARC”) has concluded as

follows:

                  There is sufficient evidence in humans for the carcinogenicity of polychlorinated
                  biphenyls (PCBs). PCBs cause malignant melanoma. Positive associations have
                  been observed for non-Hodgkin lymphoma and cancer of the breast.

IARC Monographs on the Evaluation of Carcinogenic Risks to Humans; Polychlorinated
Biphenyls and Polybrominated Biphenyls,” Volume 107 (2016) at p.439.
http://publications.iarc.fr/Book-And-Report-Series/Iarc-Monographs-On-The-Evaluation-Of-
Carcinogenic-Risks-To-Humans/Polychlorinated-Biphenyls-And-Polybrominated-Biphenyls-
2014.

           22. EPA’s “hazard summary,” last revised in January 2000, states as follows:

                  Polychlorinated biphenyls (PCBs) are a group of chemicals that contain 209
                  individual compounds (known as congeners) with varying harmful effects.
                  Information on specific congener toxicity is very limited. Most toxicity testing
                  has been done on specific commercial mixtures; however, PCB mixtures found in
                  the environment will differ in composition from the commercial mixtures because
                  of partitioning, biotransformation, and bioaccumulation. The U.S. Environmental
                  Protection Agency (EPA) treats all PCBs as being potentially hazardous based on
                  results from some formulations. However, this can have large uncertainty for any
                  given mixture situation. PCBs are no longer produced or used in the United
                  States today; the major source of exposure to PCBs today is the redistribution of
                  PCBs already present in soil and water. Chronic (long-term) exposure to some
                  PCB formulations by inhalation in humans results in respiratory tract symptoms,
                  gastrointestinal effects, mild liver effects, and effects on the skin and eyes such as
                  chloracne, skin rashes, and eye irritation. Epidemiological studies indicate an
                  association between dietary PCB exposures and developmental effects. Human
                  studies provide inconclusive, yet suggestive, evidence of an association between
                  PCBs exposure and cancer. Animal studies have reported an increase in liver
                  tumors in rats and mice exposed orally to all tested PCB formulations. EPA has
                  classified PCBs as a Group B2, probable human carcinogen.

https://www3.epa.gov/airtoxics/hlthef/polychlo.html (emphasis added).



                                                  Page 6 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 7 of 28



           23.   Hundreds of chemicals are governed by a numerous federal statutes and

regulations. However, in 1976 Congress addressed PCBs specifically in section 6(e) of the

Toxic Substances Control Act (“TSCA”). 15 U.S.C. § 2605(e).

           24.   Due to the documented adverse health effects of PCBs, Congress, with limited

exception, prohibited the “manufacture, processing, distribution in commerce or use (or any

combination of such activities) of any polychlorinated biphenyl in a manner other than in a

totally enclosed manner.” 15 U.S.C. § 2605(e)(2)(A) [emphasis added].

           25.   Congress defined the term “totally enclosed manner” as “any manner which will

ensure that any exposure of human beings or the environment to a polychlorinated biphenyl will

be insignificant as determined by the Administrator [of EPA] by rule.” 15 U.S.C.

§ 2605(e)(2)(C) (emphasis added).

           26.   However, the Administrator determined that any exposure may be significant.

EPA’s regulations state in pertinent part as follows:

                 . . . the Administrator hereby finds, for purposes of section 6(e)(2)(c) of TSCA,
                 that any exposure of human beings or the environment to PCBs, as measured or
                 detected by any scientifically acceptable analytical method, may be significant,
                 depending on such factors as the quantity of PCBs involved in the exposure, the
                 likelihood of exposure to humans and the environment, and the effect of exposure.

40 CFR § 761.20.

           27.   On or about December 22, 2014, TRC, on behalf of SPX, submitted to EPA a

document entitled, “Self-Implementing On-Site Cleanup and Disposal of PCB Remediation

Waste” (the “TRC-SPX Cleanup Plan”). That document informed EPA that SPX was going to

have Apollo remove the PCB-contaminated concrete and subsequently demolish the Facility, all

under the supervision of TRC. It also included a copy of Delta’s report, which showed that the

Facility contained released PCBs at concentrations ranging from non-detectable to 3,310 ppm



                                               Page 7 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 8 of 28



[parts per million]. Defendants relied on the Delta report for the demolition and have admitted

that they did not collect additional samples for purposes of disposal of the PCB-contaminated

concrete floor during and after the demolition.

           28.   Figure 4 of the Delta Report consisted of a diagram that displayed concentrations

of PCBs in the top one inch of the concrete floor. TRC used that diagram to separate concrete

containing PCBs over 50 ppm, and concrete containing PCBs under 50 ppm. TRC superimposed

five polygons on the diagram. The Delta data showed that the area inside the polygons contained

over 50 ppm and it showed that the remaining area outside the polygons contained concrete at

lower concentrations of PCBs (the “Remaining PCBs”).

           29.   The TRC-SPX Cleanup Plan included the diagram with the five polygons. It

committed to dispose all the over 50 ppm concrete from the five polygons in the “Subtitle C”

(referring to RCRA) landfill operated by Heritage Environmental Services located in Roachdale,

Indiana.

           30.   The TRC-SPX Cleanup Plan also articulated the plan for the Remaining PCBs. It

stated the Remaining PCBs would be removed and sampled, and if found to contain over 0.74

ppm (Wisconsin’s industrial site cleanup level), they would be disposed off-site in a “Subtitle D”

(again, referring to RCRA) landfill. The TRC-SPX Cleanup Plan emphasized that only PCB-

contaminated concrete shown to have less than 0.74 ppm would remain on-site.

           31.   The term, “PCB remediation waste” is defined by the federal PCB regulations.

It pertains to uncontrolled discharges of PCBs that occurred in or prior to the late 1970s if the

concentration of PCBs was at least 50 ppm. Its complex regulatory definition is as follows:

                 PCB remediation waste means waste containing PCBs as a result of a spill,
                 release, or other unauthorized disposal, at the following concentrations: Materials
                 disposed of prior to April 18, 1978, that are currently at concentrations ≥50 ppm
                 PCBs, regardless of the concentration of the original spill; materials which are


                                                Page 8 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 9 of 28



                 currently at any volume or concentration where the original source was ≥500 ppm
                 PCBs beginning on April 18, 1978, or ≥50 ppm PCBs beginning on July 2, 1979;
                 and materials which are currently at any concentration if the PCBs are spilled or
                 released from a source not authorized for use under this part. PCB remediation
                 waste means soil, rags, and other debris generated as a result of any PCB spill
                 cleanup, including, but not limited to:

                 (1) Environmental media containing PCBs, such as soil and gravel; dredged
                 materials, such as sediments, settled sediment fines, and aqueous decantate from
                 sediment.

                 (2) Sewage sludge containing <50 ppm PCBs and not in use according to §
                 761.20(a)(4); PCB sewage sludge; commercial or industrial sludge contaminated
                 as the result of a spill of PCBs including sludges located in or removed from any
                 pollution control device; aqueous decantate from an industrial sludge.

                 (3) Buildings and other man-made structures (such as concrete floors, wood
                 floors, or walls contaminated from a leaking PCB or PCB–Contaminated
                 Transformer), porous surfaces, and non-porous surfaces.

40 C.F.R. § 761.3 (emphasis added).

           32.   An entire section of EPA’s regulations is devoted to the handling and disposal of

PCB remediation waste. 40 CFR § 761.61. Those regulations reflect the danger to health and

the environment that PCBs present and prescribe detailed technical remediation procedures and

provide for a “self-implementing on-site cleanup.” 40 CFR §§ 761.61(a)(2) and 761.61(a)(3).

Persons who wish to conduct such a cleanup must submit a plan incorporating the relevant

procedures to EPA and the state environmental protection agency (in this case, the Wisconsin

Department of Natural Resources, “WDNR”) prior to the commencement of the cleanup.

           33.   The TRC-SPX Cleanup Plan was submitted to satisfy this requirement. It stated,

“SPX is seeking EPA’s approval under 40 CFR § 761.61(a) in order to perform a Self-

implementing on-site cleanup and disposal of PCB remediation waste.” (Emphasis in original.)

           34.   In a letter dated February 2, 2015, U.S.EPA approved the TRC-SPX Cleanup

Plan, subject to three conditions: i) within 60 days of completion of the project, submittal of a



                                                Page 9 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 10 of 28



completion report, including verification sampling results and other data; ii) within 60 days of

completion of the project, filing of a deed restriction prohibiting the use of the property for

residential purposes; and iii) 45 days advance notice to U.S.EPA of SPX’s intent (if any) to

transfer ownership of or responsibility for the site. Defendants were bound to comply with the

plan and the conditions EPA imposed.

           35.   Shortly after receipt of the EPA approval, SPX’s contractor, Defendant Apollo,

commenced the remediation and demolition under the supervision of Defendant TRC.

           36.   But unbeknownst to anyone except themselves, Defendants violated both the

TRC-SPX Cleanup Plan and the federal PCB regulations by burying the Remaining PCBs on the

Site. In sworn testimony, Samuel DeFranks, President of Defendant Apollo, stated he buried the

Remaining PCBs all over the Site.

           37.   Defendants’ burial violated the TRC-SPX Cleanup Plan, which emphatically

stated in pertinent part, “should the any [sic] pile material test greater than 0.74 mg/kg [ppm] it

will not be used onsite but will be disposed into a Subtitle D landfill . . . . “ (emphasis in

original).

           38.   Defendants lied to EPA about the burial. In February 2016, a year after the EPA

conditional approval, Defendants submitted to EPA a draft completion report of the demolition.

Defendants stated in that draft that they properly disposed the “majority” of the Remaining PCBs

off-Site. But Defendants knew at the time of that statement that they disposed only a de minimis

amount of the Remaining PCBs offsite and buried the vast majority of the Remaining PCBs on

the Site.

           39.   Defendants also lied to Plaintiffs about the burial in the SPX I litigation.

Defendant TRC stated in its response to Plaintiffs’ interrogatory, that “the remaining flooring



                                                 Page 10 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 11 of 28



was removed to a Subtitle D landfill facility by Waste Management.” (The term, “remaining

flooring” in the quote is the material referred to herein as “Remaining PCBs.”) Responses to the

same interrogatory by Defendants SPX and Apollo supported TRC’s lie.

           40.   After Plaintiffs exposed Defendants’ illegal burial of PCBs on the Site,

Defendants collected additional data in the area of the burial and confirmed the existence of

PCBs in concentrations exceeding both the applicable Federal cleanup level of 1.0 ppm and the

Wisconsin industrial site cleanup level of 0.74 ppm. Defendants’ additional data also showed

PCBs in concentrations as high as 1,000 ppm remaining on the Site.

           41.   Additionally, during the demolition, Defendants destroyed a storm sewer inlet that

was located on the north side of the Site. As a result, sediment containing PCBs entered and

clogged the storm sewer inlet. The sediment contained PCB concentrations in excess of the 0.74

ppm limit that Defendants promised to remove from the Site.

           42.   The clogged storm sewer inlet caused unprecedented flooding of both the Site and

the residences adjacent to the Site, owned by the Liebharts and others. The floodwaters also

contained PCBs in excess of the 0.74 limit that Defendants promised to remove from the Site.

           43.   The storm sewer inlet was a point of access to sewers that emptied directly into

the Rock River, located about 300 feet west of the Site. The content of the storm sewers is not

treated between the storm sewer inlet and the Rock River. Defendants caused the damaged

storm sewer inlet to be opened in a way that allows continued access of the buried Remaining

PCBs to the storm sewer. On information and belief, buried Remaining PCBs are continuing to

drain directly into the Rock River, and because of the huge volume of PCBs that Defendants

buried on the Site, will continue to do so for centuries to come unless Defendants are forced to

remove all illegally buried PCBs from the Site.



                                                Page 11 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 12 of 28



                                                 Count I

 Resource Conservation and Recovery Act Citizen Suit - U.S.C. § 6972(A)(1)(B) Imminent
        and Substantial Endangerment from PCBs Defendants Buried on the Site

           44. Plaintiffs incorporate by reference their allegations in Paragraphs 1 through and

including 43, in this Paragraph 44, as though fully set forth herein.

           45. Each of the Plaintiffs is a “person” as defined in RCRA. 42 U.S.C. § 6903(15).

           46. Each of Defendants SPX, TRC and Apollo is a “person” as defined in RCRA. 42

U.S.C. § 6903(15).

           47. RCRA defines the term, “solid waste” as follows:

                  The term “solid waste” means any garbage, refuse, sludge from a waste treatment
                  plant, water supply treatment plant, or air pollution control facility and other
                  discarded material, including solid, liquid, semisolid, or contained gaseous
                  material resulting from industrial, commercial, mining, and agricultural
                  operations, and from community activities, but does not include solid or dissolved
                  material in domestic sewage, or solid or dissolved materials in irrigation return
                  flows or industrial discharges which are point sources subject to permits under
                  section 1342 of Title 33, or source, special nuclear, or byproduct material as
                  defined by the Atomic Energy Act of 1954, as amended (68 Stat. 923) [42
                  U.S.C.A. § 2011 et seq.].

42 U.S.C.A. § 6903(27).

           48.    The PCBs at the Facility and on the Site, including but not limited to the

Remaining PCBs, as well as any material to which they adhered, constitute solid waste, as that

term is defined in 42 U.S.C.A. § 6903(27).

           49.    RCRA defines the term, “hazardous waste” as follows:

                  (5) The term “hazardous waste” means a solid waste, or combination of solid
                  wastes, which because of its quantity, concentration, or physical, chemical, or
                  infectious characteristics may—

                          (A) cause, or significantly contribute to an increase in mortality or an
                              increase in serious irreversible, or incapacitating reversible, illness; or




                                                  Page 12 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 13 of 28



                        (B) pose a substantial present or potential hazard to human health or the
                        environment when improperly treated, stored, transported, or disposed of,
                        or otherwise managed.

42 U.S.C.A. § 6903(5).

           50.   The PCBs at the Facility and on the Site, as well as any material to which they

adhered, constitute hazardous waste, as that term is defined in 42 U.S.C.A. § 6903(5).

           51.   RCRA defines the term, “disposal” as follows:

                 The term “disposal” means the discharge, deposit, injection, dumping, spilling,
                 leaking, or placing of any solid waste or hazardous waste into or on any land or
                 water so that such solid waste or hazardous waste or any constituent thereof may
                 enter the environment or be emitted into the air or discharged into any waters,
                 including ground waters.

42 U.S.C.A. § 6903(3).

           52.   Defendants’ burial of the Remaining PCBs constituted the placing of solid and

hazardous waste so that such solid waste or hazardous waste or any constituent thereof may enter

the environment or be emitted into the air or discharged into any waters, including ground waters

and in turn constituted “disposal” of PCBs under 42 U.S.C.A. § 6903(3).

           53.   RCRA allows any person to commence a civil action against:

                 against any person, including the United States and any other governmental
                 instrumentality or agency, to the extent permitted by the eleventh amendment to
                 the Constitution, and including any past or present generator, past or present
                 transporter, or past or present owner or operator of a treatment, storage, or
                 disposal facility, who has contributed or who is contributing to the past or present
                 handling, storage, treatment, transportation, or disposal of any solid or hazardous
                 waste which may present an imminent and substantial endangerment to health or
                 the environment . . . .

42 U.S.C.A. § 6972(a)(1)(B).

           54.   The PCBs that Defendants buried on the Site are continually emitted to the air by

volatilization and thus threaten the health of the Liebharts and other individuals in the vicinity of

the Site.


                                                Page 13 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 14 of 28



           55.   The PCBs that Defendants buried on the Site are continually released to the

environment by volatilization, by entering the sewer system and thus being transported untreated

to the Rock River, by flooding and by entering the groundwater. The buried PCBs continue to

threaten health and the environment.

           56.   Each of Defendants has contributed and continues to contribute to the past and

present handling, storage, treatment, transportation and disposal of solid and hazardous waste

which may present an imminent and substantial endangerment to health or the environment by

burying and thus disposing the Remaining PCBs.

           57.   On August 7, 2019 Plaintiffs sent a notice of Plaintiffs’ intent to file this action to

the Administrator of U.S.EPA, the Governor of the State of Wisconsin, the Secretary of the

WDNR and each of Defendants, pursuant to 42 U.S.C. § 6972(b) and 40 CFR Part 254.

           58.   Each recipient of the notice received it more than ninety days prior to the date this

Complaint was filed. No actions have been commenced by the federal or state environmental

authorities during this period to address the conditions that are the subject of this Complaint.

           59.   Each of Defendants SPX, TRC and Apollo are thus subject to suit by Plaintiffs

pursuant to 42 U.S.C. § 6972.

           60.   Pursuant to 42 U.S.C. § 6972(b)(2)(F), Plaintiffs served a copy of the Complaint

on the Attorney General of the United States and the Administrator of U.S.EPA.

           61.   Injunctive relief is necessary. Defendants violated, and continue to violate, the

federal PCB regulations – whose purpose is to protect health and the environment against toxic

PCBs – as well as the TRC-SPX Cleanup Plan. Defendants have failed to remedy their

violations despite demands from Plaintiffs to do so. And, Defendants concealed their burial of




                                                 Page 14 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 15 of 28



PCBs on the Site and their attempted cover-up of the burial by lying about it to EPA and to

litigants in SPX I. An injunction is necessary to prevent Defendants’ further illicit behavior.

           62.     This Court has jurisdiction pursuant to RCRA, at 42 U.S.C. § 6972(a), to enter

injunctive relief restraining and enjoining Defendants from allowing continued storage and

disposal of the PCBs buried on the Site, where the PCBs continue to present an imminent and

substantial endangerment to health and the environment, to compel Defendants to properly

remove the buried PCBs and properly dispose of them off-site, to apply all appropriate civil

penalties under 42 U.S.C. §§ 6928(a) and (g), and to award Plaintiffs the costs, expenses and

attorneys’ fees incurred in prosecuting this claim.

                                                Count II

                 Toxic Substances Control Act Citizen Civil Action, 15 U.S.C. § 2619
                        Continuing Violation of 40 CFR Part 761, Subpart D,
                                       Burial of PCBs Over 50 ppm

           63.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through and

including 62 in this Paragraph 63, as though fully set forth herein.

           64.     In the TRC-SPX Cleanup Plan Defendants submitted to EPA on December 22,

2014, Defendants designated for disposal all Remaining PCBs containing over 0.74 ppm.

Defendants stated in the TRC-SPX Cleanup Plan that they would dispose of all such waste in

approved landfills off-site.

           65.     But Defendants violated this commitment. After the cleanup described in the

TRC-SPX Cleanup Plan was underway, and after EPA approved that plan, Apollo buried on the

Site virtually all of the Remaining PCBs.

           66.     Defendants did not notify EPA in advance of this failure to comply with the

conditionally approved TRC-SPX Cleanup Plan, as required by 40 CFR § 761.61(a)(3)(ii).



                                                  Page 15 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 16 of 28



           67.   The applicable federal regulations, in 40 CFR § 761.3, define “disposal” as

follows:

                 Disposal means intentionally or accidentally to discard, throw away, or otherwise
                 complete or terminate the useful life of PCBs and PCB Items. Disposal includes
                 spills, leaks, and other uncontrolled discharges of PCBs and PCB Items.

           68.   Apollo’s burial of the Remaining PCBs constituted disposal under 40 CFR

§ 761.3.

           69.   Under 40 CFR § 761.3, concrete is a “porous surface.”

           70.   Under 40 CFR § 761.61(a)(5)(iii), porous surfaces must be disposed as “bulk

remediation waste” according to 40 CFR § 761.61(a)(5)(i). In turn, 40 CFR

§ 761.61(a)(5)(i)(B)(2)(i) (emphasis added) states:

                 Unless sampled and analyzed for disposal according to the procedures set out in
                 §§ 761.283, 761.286, and 761.292, the bulk remediation waste shall be assumed
                 to contain > 50 ppm PCBs.

           71.   Defendants have admitted they did not sample and analyze the concrete in

accordance with the procedures set forth in 40 CFR § 761.283. Therefore, Defendants had to

assume that all the concrete on the Site, including but not limited to the Remaining PCBs,

contained over 50 ppm PCBs as a matter of law.

           72.   Under 40 CFR § 761.61(a)(5)(i)(B)(2)(iii), concrete with PCBs over 50 ppm must

be disposed in a hazardous waste landfill permitted by EPA under 42 U.S.C. § 6924, or by a

State authorized under 42 U.S.C. § 6926, or a PCB disposal facility approved under 40 CFR Part

761.

           73.   The Site is not a permitted hazardous waste landfill or an approved PCB disposal

facility. Therefore, the burial constituted unlawful disposal.




                                               Page 16 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 17 of 28



           74.     Violations of the PCB disposal regulations, including but not limited to 40 CFR

§ 761.61(a)(5)(i)(B)(2), continue as long as the PCBs remain in a state of improper disposal.

Defendants are continuing to violate 40 CFR § 761.61(a)(5)(i)(B)(2) because the Remaining

PCBs that Defendants buried on the Site remain there.

           75.     SPX and TRC knew or should have known about Apollo’s burial of the PCB-

contaminated concrete on the Site and had the control, authority and duty to prevent and/or stop

it. By burying and causing or allowing the burial of PCB-contaminated concrete on the Site each

of Defendants violated and continue to violate 40 CFR § 761.61(a)(5)(i)(B)(2) and the EPA

conditionally-approved TRC-SPX Cleanup Plan.

           76.     This Court has jurisdiction pursuant to TSCA at 15 U.S.C. § 2619(a)(1) to enter

injunctive relief restraining and enjoining Defendants from the continued violation of the federal

PCB regulations and the EPA conditionally-approved TRC-SPX Cleanup Plan, compelling

Defendants to perform an investigation in accordance with federal PCB regulations to define the

extent of contamination caused by Defendants’ burial of PCBs, compelling Defendants to

remove all PCBs they unlawfully buried on the Site and dispose of it properly off-site,

restraining and enjoining Defendants from the continued violation of the federal PCB regulations

and the EPA conditionally-approved TRC-SPX Cleanup Plan, and awarding Plaintiffs the costs,

expenses and attorneys’ fees incurred in prosecuting this claim.

                                               Count III

                 Toxic Substances Control Act Citizen Civil Action, 15 U.S.C. § 2619
                        Continuing Violation of 40 CFR Part 761, Subpart D,
                                   Burial of PCBs Under 50 ppm

           77.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through and

including 76 in this Paragraph 77, as though fully set forth herein.



                                                 Page 17 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 18 of 28



           78.      The Delta report showed that certain samples contained PCBs under 50 ppm. The

concrete from which Delta collected those samples was included in the Remaining PCBs.

           79.      Under 40 CFR § 761.61(a)(5)(i)(B)(2)(ii), concrete with PCBs under 50 ppm

must be disposed in accordance with 40 CFR § 761.61(a)(5)(v)(A), and that regulation requires

that PCBs under 50 ppm be disposed in one of the following:

                 a. A facility permitted, licensed, or registered by a State to manage municipal solid
                    waste subject to 40 CFR Part 258.

                 b. A facility permitted, licensed, or registered by a State to manage non-municipal
                    non-hazardous waste subject to 40 CFR §§ 257.5 through 257.30, as applicable.

                 c. A hazardous waste landfill permitted by EPA under 42 U.S.C. § 6924, or by a
                    State authorized under 42 U.S.C. § 6926.

                 d. A PCB disposal facility approved under 40 CFR Part 761.

           80.      The Site does not qualify as any of the four types of facilities described in the

immediately preceding paragraph. Therefore, Defendants’ burial of the PCB-contaminated

concrete on the Site constituted unlawful disposal. SPX and TRC knew or should have known

about Apollo’s burial of the PCB-contaminated concrete on the Site and had the control,

authority and duty to prevent and/or stop it.

           81.      By burying and causing or allowing the burial of PCB-contaminated concrete on

the Site each of Defendants violated and continue to violate 40 CFR §§ 761.61(a)(5)(i)(B)(2)(ii)

and 761.61(a)(5)(v)(A) as well as the EPA conditionally-approved TRC-SPX Cleanup Plan.

           82.      Violations of the PCB disposal regulations, including but not limited to 40 CFR

§§ 761.61(a)(5)(i)(B)(2)(ii) and 761.61(a)(5)(v)(A), continue as long as the PCBs remain in a

state of improper disposal. Defendants are continuing to violate 40 CFR § 761.61(a)(5)(i)(B)(2)

and the EPA conditionally-approved TRC-SPX Cleanup Plan because the Remaining PCBs

Defendants buried on the Site remains there.


                                                   Page 18 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 19 of 28



           83.   This Court has jurisdiction pursuant to TSCA at 15 U.S.C. § 2619(a)(1) to enter

injunctive relief restraining and enjoining Defendants from the continued violation of the federal

PCB regulations and the EPA conditionally-approved TRC-SPX Cleanup Plan, compelling

Defendants to perform an investigation in accordance with federal PCB regulations to define the

extent of contamination caused by Defendants’ burial of PCBs, compelling Defendants to

remove all PCBs they unlawfully buried on the Site and dispose of it properly off-site,

restraining and enjoining Defendants from the continued violation of the federal PCB regulations

and the EPA conditionally-approved TRC-SPX Cleanup Plan, and awarding Plaintiffs the costs,

expenses and attorneys’ fees incurred in prosecuting this claim.

                           Count IV (Alternative to Counts II and III)

              Toxic Substances Control Act Citizen Civil Action, 15 U.S.C. § 2619
           Continuing Violation Arising from Defendants’ Storage of PCBs on the Site

           84.   Plaintiffs incorporate by reference their allegations in Paragraphs 1 through and

including 83 in this Paragraph 84, as though fully set forth herein.

           85.   The definitions in 40 CFR § 761.3 state, “Storage for disposal means temporary

storage of PCBs that have been designated for disposal.”

           86.   The regulations in 40 CFR § 761.65, titled, “Storage for disposal,” read as follows

in pertinent part:

                 This section applies to the storage for disposal of PCBs at concentrations of 50
                 ppm or greater and PCB Items with PCB concentrations of 50 ppm or greater.

                 (a)(1) Storage limitations. Any PCB waste shall be disposed of as required by
                 subpart D of this part within 1–year from the date it was determined to be PCB
                 waste and the decision was made to dispose of it. This date is the date of removal
                 from service for disposal and the point at which the 1–year time frame for
                 disposal begins. PCB/radioactive waste removed from service for disposal is
                 exempt from the 1–year time limit provided that the provisions at paragraphs
                 (a)(2)(ii) and (a)(2)(iii) of this section are followed and the waste is managed in



                                                Page 19 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 20 of 28



                 accordance with all other applicable Federal, State, and local laws and regulations
                 for the management of radioactive material.

           87.   As alleged in Count II, above, Defendants were required to assume that the PCBs

they buried on the Site contained over 50 ppm PCBs as a matter of law. 40 CFR

§ 761.61(a)(5)(i)(2)(i).

           88.   Burial on the Site of the Remaining PCBs was prohibited by 40 CFR

§ 761.61(a)(5)(i)(B)(2).

           89.   “Storage for disposal means temporary storage of PCBs that have been designated

for disposal.” 40 CFR § 761.3.

           90.   In the December 22, 2014 TRC-SPX Cleanup Plan Defendants designated all

concrete >0.74 ppm PCBs for disposal off-site.

           91.   Therefore, the burial of the concrete on the Site constituted temporary storage

under 40 CFR § 761.65. Defendants had only one year – until December 22, 2015 – to properly

dispose of the concrete off-site. Because Defendants have not removed the buried concrete, they

continue to violate 40 CFR § 761.65.

           92.   This Court has jurisdiction pursuant to TSCA at 15 U.S.C. § 2619(a)(1) to enter

injunctive relief restraining and enjoining Defendants from the continued violation of the federal

PCB regulations and the EPA conditionally-approved TRC-SPX Cleanup Plan, compelling

Defendants to perform an investigation in accordance with federal PCB regulations to define the

extent of contamination caused by Defendants’ burial of PCBs, compelling Defendants to

remove all PCBs they unlawfully buried on the Site and dispose of it properly off-site,

restraining and enjoining Defendants from the continued violation of the federal PCB regulations

and the EPA conditionally-approved TRC-SPX Cleanup Plan, and awarding Plaintiffs the costs,

expenses and attorneys’ fees incurred in prosecuting this claim.


                                                Page 20 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 21 of 28



                                                Count V

                 Toxic Substances Control Act Citizen Civil Action, 15 U.S.C. § 2619
                        Continuing Violation of 40 CFR Part 761, Subpart G,
                   Failure to Investigate Extent of PCBs that Defendants Buried

           93.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through and

including 92 in this Paragraph 93, as though fully set forth herein.

           94.     In pertinent part, 40 CFR Part 761, Subpart G, reads:

                   (a) General. Unless expressly limited, the reporting, disposal, and precleanup
                   sampling requirements in paragraphs (a) (1) through (3) of this section apply to all
                   spills of PCBs at concentrations of 50 ppm or greater which are subject to
                   decontamination requirements under TSCA, including those spills listed under
                   § 761.120(b) which are excluded from the cleanup standards at paragraphs (b) and
                   (c) of this section.

40 CFR § 761.125(a).

           95.     The term “spill” is defined as follows:


                   Spill means both intentional and unintentional spills, leaks, and other uncontrolled
                   discharges where the release results in any quantity of PCBs running off or about
                   to run off the external surface of the equipment or other PCB source, as well as
                   the contamination resulting from those releases. This policy applies to spills of 50
                   ppm or greater PCBs. The concentration of PCBs spilled is determined by the
                   PCB concentration in the material spilled as opposed to the concentration of PCBs
                   in the material onto which the PCBs were spilled. Where a spill of untested
                   mineral oil occurs, the oil is presumed to contain greater than 50 ppm, but less
                   than 500 ppm PCBs and is subject to the relevant requirements of this policy.

40 C.F.R. § 761.123

           96.     Defendants’ burial of the Remaining PCBs on the Site constituted a spill under 40

C.F.R. § 761.123. Each deposit of PCBs on the Site constitutes a separate spill.

           97.     As alleged in Count II, above, Defendants were required to assume that the PCBs

they buried on the Site contained over 50 ppm PCBs as a matter of law. 40 CFR

§ 761.61(a)(5)(i)(2)(i).



                                                  Page 21 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 22 of 28



           98.    The term, “responsible party” is defined as the owner of the PCB equipment,

facility or other source of PCBs or his/her designated agent (e.g., a facility manager or foreman).

40 C.F.R. § 761.123. Each of Defendants SPX, TRC and Apollo is a responsible party with

respect to the burial of PCBs on the Site.

           99.    Defendants buried the PCBs over the entire Site, but in distinct invisible areas that

cannot be identified without further investigation.

           100.   Subpart G requires each responsible party to rigorously investigate each spill in

the following manner:

                  Determination of spill boundaries in the absence of visible traces. For spills
                  where there are insufficient visible traces yet there is evidence of a leak or spill,
                  the boundaries of the spill are to be determined by using a statistically based
                  sampling scheme.

40 CFR § 761.125(a)(3).

           101.   Each of Defendants SPX, TRC and Apollo violated and continue to violate 40

CFR § 761.125(a)(3) because they have not defined the spill boundaries by the use of the

mandatory statistically based sampling scheme, or otherwise.

           102.   This Court has jurisdiction pursuant to TSCA at 15 U.S.C. § 2619(a)(1) to enter

injunctive relief restraining and enjoining Defendants from the continued violation of the federal

PCB regulations and the EPA conditionally-approved TRC-SPX Cleanup Plan, compelling

Defendants to perform an investigation in accordance with federal PCB regulations to define the

extent of contamination caused by Defendants’ burial of PCBs, compelling Defendants to

remove all PCBs they unlawfully buried on the Site and dispose of it properly off-site,

restraining and enjoining Defendants from the continued violation of the federal PCB regulations

and the EPA conditionally-approved TRC-SPX Cleanup Plan, and awarding Plaintiffs the costs,

expenses and attorneys’ fees incurred in prosecuting this claim.


                                                  Page 22 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 23 of 28



                                                 Count VI

                  Toxic Substances Control Act Citizen Civil Action, 15 U.S.C. § 2619
                         Continuing Violation of 40 CFR Part 761, Subpart G,
                           Failure to Remove PCBs that Defendants Buried

           103.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through and

including 102 in this Paragraph 103, as though fully set forth herein.

           104.     Subpart G requires each responsible party to remove the contamination caused by

their spills of PCBs by excavating the spill area and restoring the area with clean fill. 40 CFR

§ 761.125 (b)(1)(ii).

           105.     Each of Defendants SPX, TRC and Apollo violated and continue to violate 40

CFR § 761.125 (b)(1)(ii) because they have not excavated the contamination caused by their

burial of PCBs.

           106.     This Court has jurisdiction pursuant to TSCA at 15 U.S.C. § 2619(a)(1) to enter

injunctive relief restraining and enjoining Defendants from the continued violation of the federal

PCB regulations and the EPA conditionally-approved TRC-SPX Cleanup Plan, compelling

Defendants to perform an investigation in accordance with federal PCB regulations to define the

extent of contamination caused by Defendants’ burial of PCBs, compelling Defendants to

remove all PCBs they unlawfully buried on the Site and dispose of it properly off-site,

restraining and enjoining Defendants from the continued violation of the federal PCB regulations

and the EPA conditionally-approved TRC-SPX Cleanup Plan, and awarding Plaintiffs the costs,

expenses and attorneys’ fees incurred in prosecuting this claim.




                                                   Page 23 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 24 of 28



                                                Count VII

                  Toxic Substances Control Act Citizen Civil Action, 15 U.S.C. § 2619
                         Continuing Violation of 40 CFR Part 761, Subpart G,
                          Failure to Maintain Records and Certify Veracity

           107.     Plaintiffs incorporate by reference their allegations in Paragraphs 1 through and

including 106 in this Paragraph 107, as though fully set forth herein.

           108.     Subpart G requires each responsible party to document the cleanup required under

Subpart G. 40 CFR § 761.125(b)(3).

           109.     Subpart G also requires each responsible party to certify the records of the

cleanup by signing a statement stating that the requirements of Subpart G have been met and the

information contained in the record is true to the best of his or her knowledge. 40 CFR

§ 761.125(b)(3)(vii).

           110.     Among the records that Subpart G requires each responsible party to maintain is

“Precleanup sampling data used to establish the spill boundaries if required because of

insufficient visible traces, and a brief description of the sampling methodology used to establish

the spill boundaries.” 40 CFR § 761.125(b)(3)(v).

           111.     Each of Defendants SPX, TRC and Apollo violated and continue to violate 40

CFR § 761.125 (b)(1)(ii) because they have not complied with either the afore-mentioned

records and certification requirements or any other requirements of 40 CFR § 761.125(b)(3).

           112.     This Court has jurisdiction pursuant to TSCA at 15 U.S.C. § 2619(a)(1) to enter

injunctive relief restraining and enjoining Defendants from the continued violation of the federal

PCB regulations and the EPA conditionally-approved TRC-SPX Cleanup Plan, compelling

Defendants to perform an investigation in accordance with federal PCB regulations to define the

extent of contamination caused by Defendants’ burial of PCBs, compelling Defendants to



                                                   Page 24 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 25 of 28



remove all PCBs they unlawfully buried on the Site and dispose of it properly off-site,

restraining and enjoining Defendants from the continued violation of the federal PCB regulations

and the EPA conditionally-approved TRC-SPX Cleanup Plan, and awarding Plaintiffs the costs,

expenses and attorneys’ fees incurred in prosecuting this claim.

                                              Count VIII

             Toxic Substances Control Act Citizen Civil Action, 15 U.S.C. § 2619
                        Continuing Violation of 40 CFR Part 761.61,
      Failure to Comply with EPA’s Conditions of Approval of TRC-SPX Cleanup Plan

           113.   Plaintiffs incorporate by reference their allegations in Paragraphs 1 through and

including 112 in this Paragraph 113, as though fully set forth herein.

           114.   EPA’s approval of the TRC-SPX Cleanup Plan was conditioned on submittal of a

completion report, including verification sampling results and other data; within 60 days of

completion of the project.

           115.   Each of Defendants SPX, TRC and Apollo violated and continue to violate the

EPA-approved TRC-SPX Cleanup Plan because they have not submitted a completion report and

have not complied with the conditions of EPA’s approval.

           116.   This Court has jurisdiction pursuant to TSCA at 15 U.S.C. § 2619(a)(1) to enter

injunctive relief restraining and enjoining Defendants from the continued violation of the federal

PCB regulations and the EPA conditionally-approved TRC-SPX Cleanup Plan, compelling

Defendants to perform an investigation in accordance with federal PCB regulations to define the

extent of contamination caused by Defendants’ burial of PCBs, compelling Defendants to

remove all PCBs they unlawfully buried on the Site and dispose of it properly off-site,

restraining and enjoining Defendants from the continued violation of the federal PCB regulations




                                                 Page 25 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 26 of 28



and the EPA conditionally-approved TRC-SPX Cleanup Plan, and awarding Plaintiffs the costs,

expenses and attorneys’ fees incurred in prosecuting this claim.

                                           Relief Requested

   WHEREFORE, Plaintiffs request that this Court enter judgment in their favor and against

Defendants jointly and severally, and request entry of the following relief:

    A.     Pursuant to Plaintiffs’ RCRA claims, that the Court enter an order preliminarily and

            permanently restraining and enjoining Defendants to properly investigate and remediate

            the full extent of contamination they caused by burying the Remaining PCBs on the

            Site, and otherwise cause Defendants to cease contributing to the handling, storage,

            treatment, transportation or disposal of any and all hazardous waste which may cause

            an imminent and substantial endangerment to health or the environment.

    B.     Pursuant to Plaintiffs’ RCRA claims, that the Court enter an order preliminarily and

            permanently restraining and enjoining Defendants to properly remove the Remaining

            PCBs they buried on the Site and otherwise cause Defendants to cease contributing to

            the handling, storage, treatment, transportation or disposal of any and all hazardous

            waste which may cause and imminent and substantial endangerment to health or the

            environment.

    C.     Pursuant to Plaintiffs’ RCRA claims, that the Court award Plaintiffs their costs of

            litigation, including reasonable attorney and expert witness fees. 42 U.S.C. § 6972(e).

    D.     Pursuant to Plaintiffs’ RCRA claims, that the Court impose on each Defendant civil

            penalties in the amounts of:

                $37,500 per day for each violation that occurred between December 6, 2013 and
                 November 2, 2015; and




                                                Page 26 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 27 of 28



                $75,867 or $101,439 per day for each violation that occurred after November 2,
                 2015,

            all as provided by 42 U.S.C. § 6972(a) and 40 CFR § 19.4.

    E.      Pursuant to Plaintiffs’ TSCA claims, that the Court enter an order preliminarily and

            permanently restraining Defendants from violating, and enjoining Defendants to

            comply with all applicable regulations governing the handling of PCBs on the Facility

            and the Site and governing the disposal and uncontrolled release of PCBs caused by

            Defendants’ Demolition.

    F.      Pursuant to Plaintiffs’ TSCA claims, that the Court enjoin Defendants to notify EPA of

            the burial of PCB wastes on the Site.

    G.     Pursuant to Plaintiffs’ TSCA claims, that the Court enjoin Defendants to properly

            investigate the extent of the contamination caused by the burial in compliance with all

            applicable regulations.

    H.     Pursuant to Plaintiffs’ TSCA claims, that the Court enjoin Defendants to properly

            remediate all contamination caused by the burial in compliance with all applicable

            regulations.

    I.      Pursuant to Plaintiffs’ TSCA claims, that the Court enjoin Defendants to remove all

            PCBs buried on the Site and properly dispose of such PCBs off-site in compliance with

            all applicable regulations.

    J.      Pursuant to Plaintiffs’ TSCA claims, that the Court award Plaintiffs their costs of

            litigation, including reasonable attorney and expert witness fees. 15 U.S.C. §

            2619(c)(2).



Dated: March 6, 2020


                                                 Page 27 of 28
43204838
           Case: 3:20-cv-00205-jdp Document #: 1 Filed: 03/06/20 Page 28 of 28



                                                 By: David G. Peterson
                                                     Attorneys for Plaintiff

David G. Peterson
WI State Bar No. 1001047
Reinhart Boerner Van Deuren s.c.
N16 W23250 Stone Ridge Drive, Suite One
Waukesha, WI 53188
Telephone: 262-951-4527
E-mail: dgpeterson@reinhartlaw.com

Carey S. Rosemarin
Law Offices of Carey S. Rosemarin, P.C.
500 Skokie Boulevard, Suite 510
Northbrook, IL 60062
Telephone: 847-897-8000 x11
E-mail: csr@rosemarinlaw.com




                                          Page 28 of 28
43204838
